Title: From Alexander Hamilton to Horatio Dayton, 2 April 1799
From: Hamilton, Alexander
To: Dayton, Horatio


          
            Sir,
            New York April 2nd. 1799
          
          I understand that major Hoops, pursuant to a permission from me, left this City yesterday for Philadelphia. In consequence of this, the Command of Fort Jay & its dependencies for the present devolves upon you as Senior Officer. When Major Hoops returns he will of course resume the command
          With great consideration I am Sir Your obed Servnt
          
            A Hamilton
          
          Lt Dayton
        